UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


KATHRYN GRAHAM WEAVER,                
              Plaintiff-Appellant,
                 v.
                                                No. 02-1755
CHAD E. CHAMBLESS; COCA-COLA
BOTTLING COMPANY, INCORPORATED,
             Defendants-Appellees.
                                      
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
            Falcon B. Hawkins, Senior District Judge.
                            (CA-00-2956)

                      Submitted: May 8, 2003

                      Decided: May 27, 2003

  Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                           COUNSEL

H. Fred Kuhn, Jr., MOSS & KUHN, P.A., Beaufort, South Carolina,
for Appellant. Mary B. Lohr, HOWELL, GIBSON & HUGHES,
P.A., Beaufort, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        WEAVER v. CHAMBLESS
                               OPINION

PER CURIAM:

   Kathryn Graham Weaver appeals following a jury verdict denying
recovery on her claim of negligence arising out of an automobile acci-
dent. Weaver claims that the district court erred in denying her motion
for a directed verdict with respect to the negligence of Defendants.
We affirm.

   A district court must direct a verdict if, without weighing the evi-
dence or witness credibility, it determines that a reasonable jury could
reach only one conclusion, or that a verdict in favor of the non-
moving party would necessarily be based upon speculation and con-
jecture. See Gairola v. Virginia Dep’t of Gen. Servs., 753 F.2d 1281,
1285 (4th Cir. 1985). This court reviews a district court’s judgment
granting a directed verdict de novo, viewing the evidence in the light
most favorable to the prevailing party and drawing all reasonable
inferences in that party’s favor. See Austin v. Paramount Parks, Inc.,
195 F.3d 715, 727 (4th Cir. 1999).

   South Carolina law provides that the driver of a vehicle who
approaches a stop sign must halt and yield the right of way to oncom-
ing traffic. See S.C. Code Ann. § 56-5-2330(b) (Law. Co-op. 1991).
However, "[t]ravelers on both the favored and unfavored highway
must use ordinary care in keeping a proper lookout for vehicles
approaching an intersection." Cope v. Eckert, 327 S.E.2d 367, 369
(S.C. Ct. App. 1985) (citing Carter v. Beals, 151 S.E.2d 671 (S.C.
1966)). In so interpreting § 56-5-2330, the South Carolina courts have
recognized a shifting responsibility and duty to yield that applies to
all drivers at intersecting roads. The driver on the unfavored road has
the initial responsibility to stop and yield to traffic that "constitute[s]
an immediate hazard." Id. However, once he enters the intersection,
any approaching traffic on the favored highway then has the duty to
yield the right of way to that vehicle. See id.

   Viewing the evidence in the light most favorable to the prevailing
party, Chambless stopped at the intersection, verified that no traffic
was coming from his right, and proceeded lawfully into the intersec-
tion. Weaver corroborated this fact when she testified that Chambless’
                        WEAVER v. CHAMBLESS                         3
truck was "sticking out" from the golf course entrance when she first
observed it. (J.A. at 103). Once Chambless was in the intersection,
Weaver was obligated to yield the right of way but failed to do so.
Accordingly, the jury’s verdict was not unreasonable or based on
speculation and conjecture. We affirm the judgment of the district
court. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                         AFFIRMED